DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
 
Response to Amendments
Applicant's amendments filed 12/22/2021 to claims 1 have been entered. Claims 3, 4, 9, 13-18, and 21-42 have been canceled. Claim 47 have been added. Claims 1, 2, 5-8, 10-1219, 20, and 43-47 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “suitable” in claim 47 is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Correction is required.
Claim 47 recites a step of “further comprising reconcentrating the sorted sperm…” which blurs the metes and bounds of the claim as it does not specify when the additional reconcentrating step happens relative to the existing steps of independent claim 1, from which claim 47 depends. Clarification and/or correction is required.

Claim Rejections - 35 USC § 112 – First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 2, 5-8, 10-1219, 20, and 43-47 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
These are new matter rejections. See M.P.E.P. § 2163(I)(B) for a review of the written description requirement and the proscription against the introduction of new matter into the claims.
In this case, claim 1 was amended with the instant reply to recite “that results in an increased concentration of sperm as compared to the diluted bovine sperm sample;” which appears to lack original support. This limitation does not appear to be found verbatim in the originally filed claims, and the working examples of the specification do not specify any sperm concentration when first diluted such that the second sperm concentration after reconcentration is necessarily higher/increased relative to the sperm concentration of the first dilution. For instance, Examples 5-7 set forth reconcentrated 1700-1800 million sperm per ml and a final diluted sperm concentration of 160 million sperm per ml but do not set forth any sperm concentration when first diluted such as to support the instant amendments to claim 1.
	Applicant must either specifically point out the original descriptive support for the full scope of claim 1 to obviate the new matter rejection necessitated by Applicant’s 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Claims 1, 2, 5-8, 10-12, 19, 20, 39, and 43-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durack et al (2009, US 2009/0176271; provided in IDS submitted on July 9th, 2013) in view of Garner et al. (Journal of Andrology (1997), 18(3), p324-331).
In view of the indefiniteness rejection above and in the interest of compact prosecution, this rejection address the embodiment of a sperm concentration of about 1-40 million sperm/ml and 20-24 million sperm/ml as a concentration suitable for freezing for claim 47. This rejection addresses the embodiment of the “increasing” step of claim 1 wherein the bovine sperm sample in the holding media is at a concentration of 800-2100 million sperm per ml.
Durack teaches a method of sperm sorting by flow cytometry, comprising extending/diluting a bovine sperm sample with a buffered (holding) media at a ratio greater than 1:1 (¶1180; either 250 µl semen resuspended in 5 ml of Triladyl® or the remaining ejaculate resuspended in two parts carbonate buffer), adjusting the concentration of a sperm sample by centrifugation to yield 150 * 106 sperm per ml (¶1180-1181), contacting the adjusted sperm with a composition comprising a TCA extender, 10 mM pyruvate (a known species of antioxidant, see ¶2175-2176), and Hoechst 33342 at a pH of 7.5 (¶1182; Hoechst 33342 being taught as a species of DNA selective dye at ¶0778), and sex-sorting the stained sperm cells by flow cytometry (¶1183), reading in-part on claims 1, 5, 6, 8, 10-12, and 44 and reading in-part on claim 6 sperm/ml in a 1 ml tube with 1 ml of TCA extender (¶1181), reading on the sample-to-media ratio of claim 1. Durack teaches a step further comprising freezing the sorted sperm wherein the freezing media comprises Triladyl® and 10 mM pyruvate (¶1183), reading on claim 20. Durack teaches that compositions comprising Triladyl® are exemplary cryoextenders (¶1048), reading on claim 43. Durack teaches TCA extender composition(s) as exemplary cryopreservation media (¶1113), reading on claim 43. Durack teaches a final sperm concentration of about 100 million sperm per ml (¶1183) or about 50 million sperm per ml (1184), reading on the final sperm concentration “dose” of at least 3 million for claim 1. Durack teaches adjusting the final sperm concentration to about 1-40 million sperm per ml or 20-24 million sperm per ml for freezing (¶1103), reading on claims 45 and 47. Durack teaches a single staining solution wherein the sperm are sorted in the same solution comprising the DNA selective dye, Hoechst 33342 (¶1181), reading on claim 46.
Regarding claim 1, Durack does not teach a reconcentrated sperm sample having a concentration between 900-2400 million sperm per ml. Regarding claim 43, Durack does not teach the buffered holding media and holding media of claim 1 as being the same. 
Garner teaches that the mean percentage of living bull spermatozoa decreases linearly with decreasing sperm concentration in methods of flow cytometric sorting of sperm (Abstract), reading on claim 1. 
Regarding claim 1, a person of ordinary skill in the art would have had a reasonable expectation of success in reconcentrating the sperm sample of Durack prior to the subsequent staining methods of Durack in view of Garner. A person of ordinary re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and M.P.E.P. § 2144.05(II). At this this time, there is no evidence of record of the criticality of 900-2400 million sperm per ml as an intermediate concentration prior to the diluting step in the claimed methods, nor is there any evidence of record of the criticality of the final concentration of at least 3 million sex sorted sperm and Garner provides a clear technical reason to up-concentrate and optimize sperm concentrations in Durack’s flow cytometric sperm sorting methods such as to retain the sperm health through the sorting process and at the end of the sorting process.
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).

Response to Arguments
Applicant’s arguments on pages 6-10 of the reply have been fully considered, but not found persuasive of error for the reasons given below. 
In response to applicant's arguments against the references individually on pages 6-9 of the reply, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Applicant’s rely entirely on Garner without addressing what the combination Garner with Durack would or would not suggest to a person of ordinary skill in the art. As cited above, both Garner and Durack are in the 
Applicant’s arguments on pages 7-10 of the reply, but are not found persuasive of error for several reasons. First, Applicant’s assertion that any relationship between sperm concentration and sperm viability “cannot be assumed and indeed isn’t possible” misrepresents the prior art rejections of record. Absent any showing to the contrary, Garner sets forth a predictable relationship between sperm concentration and sperm viability. Second, Applicant extrapolates the data of Garner beyond any plain and reasonable interpretation in this art as any sperm viability greater than 100% would have no practical meaning to a person of ordinary skill in the art; in other words, sperm viability would necessarily capped at 100% as a relative measurement and so it is unclear what relevance hypothetical sperm viabilities greater than 100% to the patentability of the claim(s) when such an interpretation at face value is wholly unreasonable. Third, Applicant has yet to provide any evidence of unexpected results regarding the claimed reconcentrated sperm concentration of 800-2100 million sperm per ml that is reasonably commensurate to the scope of the claims, nor has Applicant yet provided any evidence that sperm viability does not predictably and positively correlate to sperm viability.
On page 9 of the reply, Applicant alleges that the examiner has misapplied In Re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and M.P.E.P. § 2144.05 with respect to the obviousness of routine optimization. This is not found persuasive of error because more recent cases apply the same principles articulated in Aller: see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
On pages 9-10 of the reply, Applicant alleges that Garner is defective by citing additional teachings of Garde that higher sperm concentrations allegedly do not affect the percentage of progressively motile, viable spermatozoa. This is not found persuasive because that passage of Garner, attributed to Nadir et al. (1993), is then disparaged by Garner who states in regards to the teachings of Nadir that “However, as stated, these were subjective measurements, recorded to the nearest 10%, using a phase-contrast microscope. This subjectivity limited any conclusions concerning sperm viability and fertility.” (Garner at p328, being the same paragraph cited by Applicant). 

Conclusion
No claims are allowed. No claims are free of the art.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653